               Case 2:18-cv-01626-TSZ Document 13 Filed 05/06/19 Page 1 of 3




 1                                                            THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9    Bitmain Technologies Ltd.,                        No. 2:18-cv-1626
10                           Plaintiff,                 PLAINTIFF’S NOTICE OF VOLUNTARY
                                                        DISMISSAL WITHOUT PREJUDICE AND
11           v.                                         MEMORANDUM IN SUPPORT
12    John Doe,
13                           Defendant.
14
            Plaintiff appreciates the Court’s recent willingness to grant extensions to due dates
15
     related to required filings in this matter so that Plaintiff could conduct limited discovery aimed at
16
     identifying and locating the defendants. Unfortunately, Plaintiff’s efforts were unsuccessful, and
17
     the defendants remain anonymous. Accordingly, Plaintiff Bitmain Technologies Ltd., by and
18
     through counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) (“Rule 41(a)(1)(A)”), hereby
19
     dismisses this action. Under Rule 41(a)(1)(B), this dismissal is without prejudice.
20
            RESPECTFULLY SUBMITTED this 6th day of May, 2019.
21

22

23

24

25

26

     PLAINTIFF’S NOTICE OF VOLUNTARY                                             Perkins Coie LLP
     DISMISSAL WITHOUT PREJUDICE                                           1201 Third Avenue, Suite 4900
     (No. 2:18-cv-1626) 1                                                    Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
           Case 2:18-cv-01626-TSZ Document 13 Filed 05/06/19 Page 2 of 3




 1                                        By: /s/ Joseph P. Cutler
                                          Joseph P. Cutler WSBA No. 37234
 2
                                          Perkins Coie LLP
 3                                        1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
 4                                        Telephone: 206.349.8000
                                          Facsimile: 206.359.9000
 5                                        Email: JCutler@perkinscoie.com
 6                                        KEVIN R. FELDIS
                                          (appearing pro hac vice, AK Bar No. 9711060)
 7                                        Perkins Coie LLP
                                          1029 West Third Avenue
 8                                        Suite 300
                                          Anchorage, AK 99501-1981
 9                                        KFeldis@perkinscoie.com
10                                        KENDRA L. HAAR
                                          (appearing pro hac vice, AZ Bar No. 030959)
11                                        Perkins Coie LLP
                                          2901 North Central Avenue
12                                        Suite 2000
                                          Phoenix, AZ 85012-2788
13                                        KHaar@perkinscoie.com
14                                        Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

     PLAINTIFF’S NOTICE OF VOLUNTARY                                Perkins Coie LLP
     DISMISSAL WITHOUT PREJUDICE                            1201 Third Avenue, Suite 4900
     (No. 2:18-cv-1626) 2                                     Seattle, WA 98101-3099
                                                                Phone: 206.359.8000
                                                                 Fax: 206.359.9000
              Case 2:18-cv-01626-TSZ Document 13 Filed 05/06/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 6, 2019, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          RESPECTFULLY SUBMITTED this 6th day of May, 2019.

 6
                                                       By: /s/ Joseph P. Cutler
 7                                                     Joseph P. Cutler WSBA No. 37234
 8                                                     Perkins Coie LLP
                                                       1201 Third Avenue, Suite 4900
 9                                                     Seattle, WA 98101-3099
                                                       Telephone: 206.349.8000
10                                                     Facsimile: 206.359.9000
                                                       Email: JCutler@perkinscoie.com
11
                                                       KEVIN R. FELDIS
12                                                     (appearing pro hac vice, AK Bar No. 9711060)
                                                       Perkins Coie LLP
13                                                     1029 West Third Avenue
                                                       Suite 300
14                                                     Anchorage, AK 99501-1981
                                                       KFeldis@perkinscoie.com
15
                                                       KENDRA L. HAAR
16                                                     (appearing pro hac vice, AZ Bar No. 030959)
                                                       Perkins Coie LLP
17                                                     2901 North Central Avenue
                                                       Suite 2000
18                                                     Phoenix, AZ 85012-2788
                                                       KHaar@perkinscoie.com
19
                                                       Attorneys for Plaintiff
20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE OF                                                   Perkins Coie LLP
     PLAINTIFF’S NOTICE OF VOLUNTARY                                     1201 Third Avenue, Suite 4900
     DISMISSAL WITHOUT PREJUDICE                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     (No. 2:18-cv-1626)                                                       Fax: 206.359.9000
